DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 05/23/2022.  The arguments set forth are addressed herein below.  Claims 1-4, 8-10, 12, 14, and 16-20 remain pending, no Claims have been newly added, and Claims 5-7 and 15 have been currently canceled.  Currently, Claims 1, 8, 12, 14, and 18 have been amended.  No new matter appears to have been entered.  
The amendments to Claims 12 and 14 are sufficient to overcome the corresponding 35 USC 112 rejection.  The 35 USC 112 rejection has been withdrawn.
Reasons for Allowance
Claims 1-4, 8-10, 12, 14, and 16-20 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“detecting a first touch operation acting on a preset area of the graphical user interface, wherein the preset area is a mini map on the graphical user interface or a horizon adjustment area on the graphical user interface;
updating the scene display area according to the first touch operation;
detecting a second touch operation acting on a skill control of the graphical user interface, wherein the skill control corresponds to a skill of a first virtual character;
controlling a release direction of the skill according to the second touch operation;
when the first touch operation and the second touch operation are detected at least partially overlap in timing, determining a focus position in the release direction, and updating the scene display area in the game scene according to the focus position in the release direction;
wherein a virtual camera corresponding to the first virtual character is provided in the game scene, and the scene display area in the game scene is an area shot by the virtual camera;
wherein updating the scene display area according to the first touch operation comprises: controlling a movement of the virtual camera according to a movement track of a touch point of the first touch operation; and updating the scene display area according to the movement of the virtual camera;
wherein updating the scene display area according to the focus position comprises: detecting an operation state of a touch point of the second touch operation, when determining that a rest time period of the touch point exceeds a preset threshold according to the operation state, controlling the virtual camera to move from a current position to the focus position at a preset speed, and updating the scene display area according to the movement of the virtual camera” (substantially encompassed by independent claims 1, 12, and 14).
Claims 1-4, 8-10, 12, 14, and 16-20 are allowed for the reasons stated above.  Additionally, claims 1-4, 8-10, 12, 14, and 16-20 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 05/23/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715